Citation Nr: 1218086	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Entitlement to increases in the ratings assigned for a left preauricular post cyst removal scar, currently assigned "staged" ratings of 0 percent prior to July 1, 2010, and 10 percent from that date.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Jackson, Mississippi RO, which granted service connection for the disability at issue, and assigned a 0 percent rating, effective November 29, 2006.  An interim [April 2011] rating decision increased the rating to 10 percent, effective July 1, 2010.  The Veteran continues to appeal the ratings assigned for both "stages".  The claims file is now in the jurisdiction of the Montgomery, Alabama RO.  In his April 2008 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in April 2012.  


FINDING OF FACT

It is reasonably shown that throughout the appeal period the Veteran's post cyst removal left preauricular scar has been superficial and painful on examination (and has displayed one characteristic of disfigurement; it is at least one quarter inch, or 0.6 centimeters, wide); at no time is it shown to have been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; or by any limitation of function or disabling effects not otherwise considered.


CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's post cyst removal left preauricular scar throughout since November 29, 2006; a rating in excess of 10 percent is not warranted for any period of time since then.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7800, 7803, 7804, 7805 (as in effect prior to, and from, October 23, 2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2008 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased rating; and an April 2011 supplemental SOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in April 2007 and July 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination (as appropriate) that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned upon a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The rating decision and statements of the case throughout the pendency of this appeal reflect that the RO considered rating criteria which have changed.  Specifically, VA promulgated new regulations pertaining to the evaluation of scars, 38 C.F.R. § 4.118, Codes 7801-7805, effective October 23, 2008.  The Board notes that in the statement of the case (SOC) and supplemental SOC (SSOC) the RO has addressed the amendments as well as the rating criteria in effect before these changes.  The Board will also consider whether increased ratings are warranted for either stage under any applicable (prior or [from their effective date] revised) criteria.

Scars of the head, face or neck are rated by application of Codes 7800 through 7805.  Prior to October 23, 2008, under Code 7800, a 10 percent rating is warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three of the characteristics of disfigurement listed.

Under Code 7803, a 10 percent rating is warranted for scars that are superficial and unstable; 10 percent is the maximum rating under this Code.  Under Code 7804, a 10 percent rating is warranted for scars that are superficial and painful on examination; 10 percent is the maximum rating under this Code.  Under Code 7805, scars are rated based on the limitation of function of the affected part.

Under the current (revised) Rating Schedule criteria, effective October 23, 2008, Code 7800 remains unchanged, but Code 7803 no longer exists.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, and a 20 percent rating is warranted for three or four scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim either prior to or after the October 2008 amendments.

The Veteran's service treatment records (STRs) reflect that a sebaceous cyst was noted under his left ear in November 1967, and was subsequently surgically removed.

There are no treatment or evaluation records, VA or otherwise, pertaining to this claim except for two VA examination reports.

On April 2007 VA scars examination, the Veteran reported that he noted increased swelling to the preauricular area of the left ear in 1966, while in service.  He reported that a cyst was excised and the wound was left open.  He denied any postoperative infections and reported that he had a residual scar.  He denied any warmth, redness, swelling, pain, or numbness of the scar, though he reported episodic itching to the area.  He denied any functional residuals except for scarring.  He reported that he was retired from General Motors.  On physical examination, there was an incision noted in the left preauricular area that was 3 centimeters in length.  There was no warmth, redness, swelling, or evidence of a sebaceous cyst.  The scar was mildly tender.  There was no evidence of scar inflammation, and no evidence of keloid formation.  The assessment was left preauricular scar.

Based on these findings, the May 2007 rating decision on appeal granted service connection for left preauricular scar, status post cyst removal, rated 0 percent, effective November 29, 2006 (the date VA received the service connection claim).

On July 2010 VA scars examination, a scar was noted to the left side of the face.  The etiology of the scar was noted to be surgery for removal of a cyst from the left side of the face in 1966.  There was no skin breakdown over the scar and the Veteran reported no pain.  On physical examination, the scar was noted to be 1 centimeter in maximum width and 2 centimeters in maximum length.  The scar was superficial, it was not painful, it had no signs of skin breakdown, and it had no inflammation, edema, keloid formation, abnormal texture, or hypo- or hyper-pigmentation.  The skin was not indurated or inflexible.  The contour of the scar was not elevated or depressed, and the scar was not adherent to underlying tissue.  The scar had no other disabling effects.  The Veteran again reported that he was retired as eligible by age or duration of work.

Based on these findings, an April 2011 rating decision re-characterized the disability as a scar to the left side of the face, residuals of cyst removal, and assigned a 10 percent rating effective July 1, 2010, the date of the VA examination on which one characteristic of disfigurement (scar at least 1/4 inch or 0.6 centimeters wide at its widest part) was shown.

Regarding the effective date assigned for the award of a 10 percent rating for the Veteran's scar, the Board notes that such rating was assigned from the date of a VA examination (on July 1, 2010) which found symptoms that met the criteria for a 10 percent rating.  Significantly, on April 2007 VA examination (the basis for the initial rating assigned by the RO) it was noted that the scar was mildly tender on physical examination.  The Board finds no reason to question the credibility of that finding, and finds that it reasonably reflects that the Veteran had the symptoms reported throughout the appeal period.  As the symptoms described meet the schedular criteria for a 10 percent rating (scar that is superficial and painful on examination) under the Rating Schedule criteria in effect prior to October 23, 2008, the Board finds that such rating is warranted throughout from November 29, 2006.

Progressing with the analysis of this claim/appeal, the Board notes that the Veteran has not expressly indicated he is satisfied with the 10 percent rating, and the matter of entitlement to a rating in excess of 10 percent has remained on appeal.  See AB v. Brown, 6 Vet. App, 35 (1993). 

The evidence of record does not include any records showing that the above-listed criteria for a rating higher than 10 percent were met (or approximated) at any time during the evaluation period, i.e. since the award of service connection.  At no time during the appeal period is it shown that the scar had visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features; that it caused two or three of the cited characteristics of disfigurement; that it caused any limitation of function; that there were three or four unstable or painful scars; or that there were any disabling effects not considered in a rating under any other Code.  The Board notes that the VA examinations showed the scar to have no functional residuals or disabling effects.  The Board also notes that Codes 7803 and 7804 under the Rating Schedule criteria in effect prior to October 23, 2008 had maximum ratings of 10 percent and would not afford the Veteran any higher rating for this disability.

Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  Again it is noteworthy that the July 2010 VA examiner found that the scar caused no disabling effects.   See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran has reported that he is retired due to eligibility by age or duration of work.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A 10 percent rating for residual preauricular scar status post cyst removal is granted from (the earlier effective date of) November 29, 2006; a rating in excess of 10 percent for the scar is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


